Exhibit Vanguard Natural Resources Announces Additional Purchase of Common Units by Underwriters Houston, December 8, 2009 – Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard” or “Company”) today announced that the underwriters of its recent public offering of common units representing limited liability company interests (“Common Units”) have purchased an additional 337,500 Common Units pursuant to a full exercise of their over-allotment option. The proceeds to Vanguard of the over-allotment option exercise were approximately $5.8 million, net of underwriting discounts, commissions and estimated costs associated with the transaction. Vanguard used the net proceeds from the exercise of the over-allotment option to reduce outstanding indebtedness under its reserve-based credit facility. Citi, Wells Fargo Securities and RBC Capital Markets acted as joint book-running managers for the offering. When available, a copy of the prospectus supplement and the base prospectus relating to the offering may be obtained from: Citi Brooklyn Army Terminal 140 58th Street, 8th Floor Brooklyn, NY 11220 Phone: (800) 831-9146 Wells Fargo Securities 375 Park
